DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 and 8-21 are canceled; claims 1, 4-7 and 22-52 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In view of the amendment the previous claim objection is herein withdrawn.
Applicant’s arguments filed on 02/22/2021 with respect to the claim(s) have been considered but are not persuasive.
Applicant argues, Huang does not suggest that "a UE ... receives a frame timing offset from the serving cell that indicates the serving cell lacks frame boundary synchronization with a neighboring cell" as required by claim 1.
In response, Huang discloses ([0054] At operation 510, the UE 501 can receive a first reference signal from the MeNB 502.  The first reference signal can include a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a cell-specific Reference signal (CRS), a positioning reference signal (PRS), or a master information block (MIB) [0055] At operation 520, the UE 501 a second reference signal 
Applicant argues, Kazmi '188's "subframe gap offset" refers to an offset between subframe gaps - not a lack of frame boundary synchronization.
In response, a subframe gap offset is a lack of frame boundary synchronization.
Applicant argues, Fisher's "misaligned SFN boundaries" do not indicate asynchronous frame boundaries.
In response, Fischer discloses ([0051] The cell specific subframe configuration period and the cell specific subframe offset for the transmission of positioning reference signals), hence asynchronous frame boundaries.
Applicant argues, claim 1 requires that OTDOA positioning is determined using  transmissions of positioning reference signals from the neighboring cell. The cited prior art references also fail to disclose this feature.
In response, Fischer discloses ([0008] the OTDOA assistance data reference cell being selected based on the received neighbor cell measurements, [0016] determining Positioning Reference Signal (PRS) occasions of the set of neighbor cells based on the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-7 and 22-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 26, 35 and 42 comprise limitation “wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell” is not supported in the specification explicitly and/or implicitly, therefore it cannot be determined as part of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 22-24, 26, 29-33, 35, 38-40, 42 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463 in view of Kazmi et al., US 2014/0094188 (Kazmi’188) and further in view of Fischer, US 2015/0018010.  
Claim 1, Huang discloses a method for observed time difference of arrival (OTDOA) positioning, comprising:  
receiving, by a user equipment (UE) operating in a radio resource control (RRC) connected state with a serving cell, an RCC message from the serving cell, the RRC message ([0094] the parameters for subframe boundary alignment can be configured by the MeNB 502.  For example, the MeNB 502 can send the parameters to the UE 501 using the RCC signaling example in FIG. 10. As illustrated in FIG. 10, the MeNB 502 can send an RRCConnectionReconfiguration message 1000) including a frame timing 
wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell ([0054] At operation 510, the UE 501 can receive a first reference signal from the MeNB 502.  The first reference signal can include a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a cell-specific Reference signal (CRS), a positioning reference signal (PRS), or a master information block (MIB) [0055] At operation 520, the UE 501 a second reference signal from the SeNB 503.  Similar to the first reference signal, the second reference signal can include a PSS, a CRS, a PRS, a SSS, or a MIB, [0057] (2) a frame boundary offset between MeNB 502 and SeNB 503 (FBO 430); or a subframe boundary offset 440 (SBO).  The SFNO 420, FBO 430, and SBO 440 can be calculated using the timing information (e.g., PSS, SSS.  CRS, PRS, or MIB) received from the MeNB 502 and the SeNB 503 via the first and second reference signals at operations 510 and 520),
but is silent on, 
indicating that the serving cell lacks frame boundary synchronization with a neighboring cell;
receiving, by the UE, a gap pattern from the serving cell, the gap pattern for receiving a master information block (MIB) of the neighboring cell, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE; and  

wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.
 However, Huang also implies/suggests indicating that the serving cell lacks frame boundary synchronization with a neighboring cell ([0049] a frame boundary offset between MeNB 502 and SeNB 503 (FBO 430); or a subframe boundary offset 440 (SBO).  The SFNO 420, FBO 430, and SBO 440 can be calculated using the timing information (e.g., PSS, SSS.  CRS, PRS, or MIB) received from the MeNB 502). 
Further, as Kazmi’188 discloses indicating that the serving cell lacks frame boundary synchronization with a neighboring cell ([0177] the eNodeB sends gap reconfiguration information, e.g., details of gap pattern, subframe gap offset, frame offset, SFN offset, etc., to the UE by broadcast/multicast or unicast or a UE-specific message, e.g., via RRC signalling);
receiving, by the UE, a gap pattern from the serving cell ([0177] the eNodeB sends gap reconfiguration information, e.g., details of gap pattern, subframe gap offset, frame offset, SFN offset, etc., to the UE by broadcast/multicast or unicast or a UE-specific message, e.g., via RRC signalling).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang invention with Kazmi’188 invention to include the claimed limitation(s) so as to allow the system to 
But Huang and Kazmi’188 invention is silent on, 
the gap pattern for receiving a master information block (MIB) of the neighboring cell, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE; and  
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell, and 
wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.
  However, as Fischer discloses the gap pattern for receiving a master information block (MIB) of the neighboring cell ([0071] MS 120 may request "measurement gaps" from a serving base station, [0072] UE may decode the MIB, which is transmitted in subframe 0 of every frame. Therefore, a MIB of a neighbor cell may be found during a measurement gap of the serving cell, if subframe 0 of the neighbor cell falls into a measurement gap of the serving cell. Since measurement gaps are arranged to facilitate performing neighbor cell PRS measurements (e.g., RSTD measurements)), the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE ([0071] During measurement gaps no data transmission/reception occurs between MS 120 and the base station); and  
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern ([0072] a MIB of a neighbor cell may be found during a measurement gap of the 
wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell ([0008] the OTDOA assistance data reference cell being selected based on the received neighbor cell measurements, [0016] determining Positioning Reference Signal (PRS) occasions of the set of neighbor cells based on the SFN of the OTDOA assistance data reference cell and PRS information included in the OTDOA assistance data).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 invention with Fischer invention to include the claimed limitation(s) so as to allow the system to enable an UE to decode MIB and system information of the neighbor cells.  
Claim 6, Huang as modified discloses the method of claim 1, further comprising: 
determining timings of positioning reference signals (PRSs} of one or more of the plurality of neighboring cells based on the SFN timing of the neighboring cell and 
Claim 7, Huang as modified discloses the method of claim 6, further comprising: 
transmitting measurements of a time difference of arrival of the PRSs of the one or more neighboring cells (Kazmi’188 [0166] performing positioning measurements, there is no degradation of the UE inter-frequency/inter-RAT neighbor cell and positioning measurement performance, Fischer [0076] received measurements may include cell timing offset information for at least one measured neighbor cell, [0103] MS 120 may report the measurements).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art 
Claim 22, Huang as modified discloses the method of claim 1, wherein the RRC message further includes a cell identity of the neighboring cell (Kazmi’188 [0224] Physical Cell ID (PCI), Fischer [0018] the requested measurements comprising at least one of a System Frame Number (SFN) or a Cell Global Identity (CGI) for the one or more neighbor cells).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 invention with Fischer invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 23, Huang as modified discloses the method of claim 1, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell (Kazmi’188 [0224] A set of frequency shifts can be applied to the pre-defined PRS patterns to obtain a set of orthogonal patterns which can be used in neighbor cells, Fischer [0072] measurement gaps are arranged to facilitate performing neighbor cell PRS measurements). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 invention with Fischer invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number 
Claim 24, Huang as modified discloses the method of claim 1, wherein the RRC message further includes an SFN timing offset of the neighboring cell (Kazmi’188 [0129] System Frame Number (SFN) offsets, Fischer [0076] cell timing offset information may include the offset between the SFN of the serving cell and the SFN of the at least one measured neighbor cell).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 invention with Fischer invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 26, see claim 1 for the rejection, Huang discloses ([fig 1 & 2] UE) a user equipment (UE) comprising: 
a processor ([fig 2]); and 
a non-transitory computer readable storage medium  ([fig 2]) storing programming for execution by the processor, the programming including instructions to: 
receive, while operating in a radio resource control (RRC) connected state with a serving cell, an RRC message from the serving cell, the RRC message including a frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; 

receive the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determine a system frame number (SFN) timing of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell, and wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.    
Claim 29, see claim 6 for the rejection, Huang as modified discloses the UE of claim 28, wherein the programming further includes instructions to: 
determine timings of positioning reference signals (PRSs) of one or more of the plurality of neighboring cells based on the SFN timing of the neighboring cell and assistance data carried by the RRC message.  
Claim 30, see claim 7 for the rejection, Huang as modified discloses the UE of claim 29, wherein the programming further includes instructions to: 
transmitting measurements of a time difference of arrival of the PRSs of the one or more neighboring cells.  
Claim 31, see claim 22 for the rejection, Huang as modified discloses the UE of claim 26, wherein the RRC message further includes a cell identity of the neighboring cell.  
Claim 32, see claim 23 for the rejection, Huang as modified discloses the UE of claim 26, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell.  
Claim 33, see claim 24 for the rejection, Huang as modified discloses the UE of claim 26, wherein the RRC message further includes an SFN timing offset of the neighboring cell.  
Claim 35, see claim 1 for the rejection, Huang discloses a method for observed time difference of arrival (OTDOA) positioning, comprising: 
transmitting, by a serving cell, a radio resource control (RRC) message to a user equipment (UE) operating in an RRC connected state with the serving cell, the RRC message including frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; and 
transmitting, by the serving cell, a gap pattern to the UE, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the HW 85496232US01Page 4 of 9UE, the gap pattern and the frame timing offset for receiving a master information block (MIB) of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell, and wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.    
Claim 38, see claim 22 for the rejection, Huang as modified discloses the method of claim 35, wherein the RRC message further includes a cell identity of the neighboring cell.  
Claim 39, see claim 23 for the rejection, Huang as modified discloses the method of claim 35, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell.  
Claim 40, see claim 24 for the rejection, Huang as modified discloses the method of claim 35, wherein the RRC message further includes an SFN timing offset of the neighboring cell.   
Claim 42, see claim 1 for the rejection, Huang discloses ([fig 1, 3] eNB) a serving cell comprising: 
a processor ([fig 3]); and 
a non-transitory computer readable storage medium  ([fig 3]) storing programming for execution by the processor, the programming including instructions to:
transmit a radio resource control (RRC) message to a user equipment (UE) operating in an RRC connected state with a serving cell, the RRC message including frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; and 
transmit a gap pattern to the UE, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE, the gap pattern and the frame timing offset for receiving a master information block (MIB) of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell, and wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.     
Claim 45, Fischer as modified discloses the Huang cell of claim 42, wherein the RRC message further includes a cell identity of the neighboring cell.  
Claim 46, see claim 23 for the rejection, Huang as modified discloses the serving cell of claim 42, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell.  
Claim 47, see claim 24 for the rejection, Huang as modified discloses the serving cell of claim 42, wherein the RRC message further includes an SFN timing offset of the neighboring cell. 
Claim(s) 4, 27, 36 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 Kazmi’188) and Fischer, US 2015/0018010 in view of Kazmi, US 2013/0028126 (Kazmi’126).  
Claim 4, Huang as modified discloses the method of claim 1, wherein the gap pattern for a measurement gap that matches a MIB transmission of the neighboring cell (Fischer [0068] in order to decode the MIB on the PBCH, MS 120 may stop transmission/reception of the serving cell such as cell 145-2, and start synchronizing to neighbor cells to decode the MIB information, [0086] With autonomous gaps MS 120 may create idle periods on its own to read the MIB and possibly SIB1 of neighbor cells, [0101] NB 530 may also allow MS 120 to create autonomous gaps for a total duration of 5 seconds for example, where each autonomous gap can be at most 80 ms in length with 100 ms separation between gaps).  
but Huang, Kazmi’188 and Fischer invention is silent on, 
specifies a starting time.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Fischer invention with Kazmi’126 invention to include the claimed limitation(s) so as to allow mobile stations to perform measurements of neighbor cells using a starting time that is synchronizing with the system information such as MIB of a neighbor cell in order to decode the MIB to obtain information. 
Claim 27, see claim 4 for the rejection, Huang as modified discloses the UE of claim 26, wherein the gap pattern specifies a starting time for a measurement gap that matches a MIB transmission of the neighboring cell.  
Claim 36, see claim 4 for the rejection, Huang as modified discloses the method of claim 35, wherein the gap pattern specifies a starting time for a measurement gap that matches a MIB transmission of the neighboring cell.  
Claim 43.  
Claim(s) 5, 28, 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 Kazmi’188), Fischer, US 2015/0018010 and Kazmi, US 2013/0028126 (Kazmi’126) in view of Ji et al., US 2012/0088516. 
Claim 5, Huang as modified discloses the method of claim 4,
but Huang, Kazmi’188, Fischer and Kazmi’126 invention is silent on, 
wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
However, as Ji discloses wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell ([0087] UE to perform an autonomous SI reading (i.e., MIB or SIB). UE may use a longer measurement gap for SI reading).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Fischer and Kazmi’126 invention with Ji invention to include the claimed limitation(s) so as to allow the UE sufficient time to decode the MIB, thereby enhancing system functionality.
Claim 28, see claim 5 for the rejection, Huang as modified discloses the UE of claim 27, wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
Claim 37, see claim 5 for the rejection, Huang as modified discloses the method of claim 36, wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
Claim 44, see claim 5 for the rejection, Huang as modified discloses the serving cell of claim 43, wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
Claim(s) 25, 34, 41 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 (Kazmi’188) and Fischer, US 2015/0018010 in view of Edge, US 2017/0332192. 
Claim 25, Huang as modified discloses the method of claim 1, 
but Huang, Kazmi’188 and Fischer invention is silent on, 
wherein the serving cell and the neighboring cell are located in different networks.  
However, as Edge discloses wherein the serving cell and the neighboring cell are located in different networks ([fig 2] [0070] System 200 may also be applicable to a UE 102 that has other types of radio access such as LTE, IEEE 802.11 WiFi, UMTS, GSM, BT etc. System 200, including one or more of 5G BS 220, 5G BS 222, 5G TB 224, LSF 232 and location server (LS) 226, may support some or all of the location estimation features). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Fischer invention with Edge invention to include the claimed limitation(s) so as to allow mobile stations to perform measurements of neighbor cells comprising different types of networks thereby enhancing system inter-operation. 
Claim 34, see claim 25 for the rejection, Huang as modified discloses the UE of claim 26, wherein the serving cell and the neighboring cell are located in different networks.  
Claim 41, see claim 25 for the rejection, Huang as modified discloses the method of claim 35, wherein the serving cell and the neighboring cell are located in different networks.  
Claim 48, see claim 25 for the rejection, Huang as modified discloses the serving cell of claim 42, wherein the serving cell and the neighboring cell are located in different networks.
Claim(s) 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 (Kazmi’188) and Fischer, US 2015/0018010 in view of Siomina, US 2014/0254412. 
Claim 49, Huang as modified discloses the serving cell of claim 42, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning (Fischer [0008] each cell timing offset associated with a distinct neighbor cell in the subset; the OTDOA assistance data reference cell being selected based on the received neighbor cell measurements). 
But Huang, Kazmi’188 and Fischer invention does not explicitly disclose, 
wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning. 
However, as Siomina discloses wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning ([0149] Including an indicator for one or more cells indicative of that one, some or all cells may use UL/DL subframe 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang Kazmi’188 and Fischer invention with Siomina invention to include the claimed limitation(s) so as to allow the system to use configuration for the OTDOA neighbour cell and OTDOA reference cell that is different than a serving cell which may not support position reference signal(s) for OTDOA positioning at the time.   
Claim 50, see claim 49 for the rejection, Huang as modified discloses the method of claim 1, wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning.  
Claim 51, see claim 49 for the rejection, Huang as modified discloses the UE of claim 26, wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning.  
Claim 52, see claim 49 for the rejection, Huang as modified discloses the method of claim 35, wherein the serving cell does not transmit position reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647